Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 objected to because of the following informalities:
Line 7 should be changed as following: a memory; 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/815376 herein after ‘376 in view of US 2006/0086735 herein after ‘735.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the current application are either anticipated or would have been obvious over by claims 1 and 4-7 of ‘376 in view of ‘735.
Regarding to claim 1-5 of recent Application, the claim 1 discloses a spherical housing formed of material that is resistant to an explosive blast wave from a test weapon and having a test payload bore shaft. Copending Application ‘376 disclose a spherical housing formed of a metal having a thickness sufficient to survive an explosive blast wave from a test weapon; the internal support structure comprising a cylinder support assembly attached between the first and second hemispherical shells.  The copending ‘376 might use different language to describe “a spherical housing formed of material that is resistant to an explosive blast wave from a test weapon and having a test payload bore shaft accessible” of claim instant application but they are not patently distinct.
Copending application ‘376 fails to disclose “accessible through an opening in the spherical housing; a door fastened over the opening in the spherical housing”.
Claim 15 of publication ‘735 discloses “a door cutout through the wall of the container in the region with no core material and an internal door in the empty space which completely seals the door opening when in the closed position”.
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invent to include the teaching of ‘735.  With the opening to the spherical housing, one would be able to access to the internal circuit board for troubleshooting or collecting data from the circuit board.
For claims 2-5 of recent application, the claims are anticipated by claims 4-7 of pending application ‘376 respectively.
This is a provisional nonstatutory double patenting rejection.
Instant Application 16/815500
Co-Pending 16/815376
1. A Solid Instrumented Spherical Blast Impulse Recording Device (SISBIRD) comprising:
  a spherical housing formed of material that is resistant to an explosive blast wave from a test weapon and having a test payload bore shaft accessible through an opening in the spherical housing; 
  a test data module received in the test payload bore shaft and comprising:
  a three-axis acceleration sensor;
  a memory; and 
  a controller communicatively coupled to the three-axis acceleration sensor and the memory and that executes a data acquisition utility to record, in the memory, acceleration data in three-dimensions from the three-axis acceleration sensor during exposure of the spherical housing to the explosive blast wave; and 
  a door fastened over the opening in the spherical housing1. 


a spherical housing formed of a metal having a thickness sufficient to survive an explosive blast wave from a test weapon;


 a test data module comprising: 
 
 a three-axis acceleration sensor;
 a memory; and 
 a controller communicatively coupled to the three-axis acceleration sensor and the memory and that executes a data acquisition utility to record, in the memory, acceleration data in three-dimensions from the three-axis acceleration sensor during exposure of the spherical housing to the explosive blast wave; and 
 an internal support structure attached inside of the spherical housing and attached to the test data module to centrally locate the test data module within the spherical housing during exposure to the explosive blast wave



5. The ISBIRD of claim 1, wherein: the test data module comprises a temperature sensor that communicates to an exterior of the spherical housing; and the controller communicatively is coupled to the temperature sensor and the memory and that executes the data acquisition utility to record, in the memory, temperature data from the temperature sensor during exposure of the spherical housing to the explosive blast wave.
4. The SISBIRD of claim 1, wherein: the test data module comprises a geographic location sensor; and the controller communicatively is coupled to the geographic location sensor and the memory and that executes the data acquisition utility to record, in the memory, geographic location data from the geographic 



7. The ISBIRD of claim 1, wherein: the test data module comprises a beacon; and the controller communicatively is coupled to the beacon and the memory and that executes the data acquisition utility to activate the beacon in response to exposure of the spherical housing to the explosive blast wave.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 102841371) and further in view of Weerth (US 2006/0086735) and Borkholder et al. (US 2012/0239343).
Regarding to claim 1, Han teaches a Solid Instrumented Spherical Blast Impulse Recording Device (SISBIRD) comprising (Fig. 1):
a spherical housing formed of material (Fig. 1); having a test payload bore shaft, a test data module (Fig.4 Microcontroller), received in the test payload bore shaft (¶0015 - the control circuit board 11 through circuit board mounting hole 16 and pillar 12 from the upper to lower fixed in the spherical shell) comprising:
a three-axis acceleration sensor; (¶0020);
a controller communicatively coupled to the three-axis acceleration sensor (¶0023 - the three-axis magnetic sensor, a three-shaft acceleration sensor connected with the microcontroller through the serial bus), acceleration data in three-dimensions from the three-axis acceleration sensor during exposure of the spherical housing to the explosive blast wave (¶0003 – detecting blast wave underground due to explosion; ¶0026 - the three-axis magnetic sensor and a three-axis acceleration sensor gesture detection module for detecting the high and low quantity range acceleration sensor three-axis coordinate system include angle with the north direction and the gravity direction of the ground coordinate system between).
Han fails to teach resistant to an explosive blast wave from a test weapon and accessible through an opening in the spherical housing; a door fastened over the opening in the spherical housing.
Weerth teaches
resistant to an explosive blast wave from a test weapon (¶0004 - The invention is a spherically shaped blast resistant container, constructed entirely or in part of a blast resistant composite material. In the preferred embodiment, the composite material is a fiber reinforcement in a polymer resin matrix) accessible through an opening in the spherical housing, a door fastened over the opening in the spherical housing (¶0015 - a non-circular doorway opening may be cut out from the side wall and an oversized doorway hatch may be inserted inside the container. The interior hatch is self sealing against the wall of the sphere by the internal overpressure developed by the explosive detonation).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han to include the teaching of Weerth. By providing the doorway on the spherical shell, it would provide an access to internal circuit board in order for the user to adjust the internal circuit as required.
Han modified by Weerth fails to teach a memory, a controller to execute a data acquisition to record in the memory.
Borkholder teaches
a memory (Fig.1 memory 14), a controller (Fig.1 Dosimetry Processing device) to execute a data acquisition to record in the memory (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained)
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.
Regarding to claim 2, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han further teaches the test data module comprises a pressure sensor that communicates to an exterior of the spherical housing; (¶0045 - spherical structure, the piezoelectric ceramic paste on the surface of the shell, the piezoelectric ceramic is high, can pick a very steep pressure peak-time information, the TDOA positioning with high precision, and any position of the spherical piezoelectric ceramic are sensitive surface, can realize the receiving of full-directional vibration signal, which greatly reduces the vibration sensor in the underground installation difficulty) and the controller communicatively is coupled to the pressure sensor. (¶0072)
Han fails to teach the memory and that executes the data acquisition utility to record, in the memory, pressure data from the pressure sensor during exposure of the spherical housing to the explosive blast wave.
Borkholder teaches 
the memory (Fig.1 memory 14) and that executes the data acquisition utility to record, in the memory, pressure data from the pressure sensor (Fig.1 pressure sensor 18) during exposure of the spherical housing to the explosive blast wave (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 102841371), Weerth (US 2006/0086735) and Borkholder et al. (US 2012/0239343) as applied to claim 1 above and further in view of Borkholder et al. (US 2016/0097756) herein after ‘7756.
Regarding to claim 3, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han modified by Weerth and Borkholder fails to teach the test data module comprises a temperature sensor that communicates to an exterior of the spherical housing; and the controller communicatively is coupled to the temperature sensor and the memory and that executes the data acquisition utility to record, in the memory, temperature data from the temperature sensor during exposure of the spherical housing to the explosive blast wave.
Borkholder teaches an atmospheric sensor (Fig.1 atmospheric sensor 28) that communicates to an exterior of the spherical housing (¶0035); and the controller communicatively is coupled to the atmospheric sensor and the memory and that executes the data acquisition utility to record, in the memory, atmospheric data from the temperature sensor during exposure of the spherical housing to the explosive blast wave. (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.
Han modified by Weerth and Borkholder fails to teach a temperature.
‘7756 teaches a temperature (¶0018 - the sensor devices can individually provide high-fidelity environmental data, such as pressure, temperature, or accelerations, which can subsequently be transformed into dynamic maps illustrating time-based propagation of blast characteristics within the test environment)
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth and Borkholder to include the teaching of ‘7756.  With the temperature measurement recorded, the data can help to provide a better understanding the mechanisms of traumatic injury resulting from an explosive blast, blow, or other event.
Regarding to claim 4, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han modified by Weerth and Borkholder fails to teach the test data module comprises a geographic location sensor; and the controller communicatively is coupled to the geographic location sensor and the memory and that executes the data acquisition utility to record, in the memory, geographic location data from the geographic location sensor during exposure of the spherical housing to the explosive blast wave.
Fig.1, Dosimetry Processing device) communicatively is coupled to the sensors (Fig.1 sensors 18, 22 and 28) and the memory and that executes the data acquisition utility to record, in the memory, sensor data from the sensor during exposure of the spherical housing to the explosive blast wave. (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.
Han modified by Weerth and Borkholder fails to teach a geographic location.
‘7756 teaches a geographic location (¶0016 - Automatic location data can be obtained via triangulation, GPS, or any other suitable means. In some examples, locations of the environmental sensors can be determined via triangulation with external signals or via signals generated by the individual sensors)
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth and Borkholder to include the teaching of ‘7756.  With the location recorded, the data can help to provide a better understanding the mechanisms of traumatic injury resulting from an explosive blast, blow, or other event.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 102841371), Weerth (US 2006/0086735) and Borkholder et al. (US 2012/0239343) as applied to claim 1 above and further in view of Bartec (Small transmitter great potential use of beacons in potentially explosive atmospheres)
Regarding to claim 5, Han modified by Weerth and Borkholder teaches the SISBIRD of claim 1.  Han modified by Weerth and Borkholder fails to teach the test data module comprises a beacon; and the controller communicatively is coupled to the beacon and the memory and that executes the data acquisition utility to activate the beacon in response to exposure of the spherical housing to the explosive blast wave.
Borkholder teaches the controller (Fig.1, Dosimetry Processing device) communicatively is coupled to the sensors (Fig.1 sensors 18, 22 and 28) and the memory and that executes the data acquisition utility to activate sensor in response to exposure of the spherical housing to the explosive blast wave. (¶0010 -The dosimetry processing device is configured to execute programmed instructions stored in the memory including: obtaining readings from the at least one of the pressure sensor or the inertial measurement unit; storing the readings when obtained).
It would have been obvious to ordinary skill in art before the effective filling of the claimed invention to have modified the invention of Han modified by Weerth to include the teaching of Borkholder.  With the data memory, the user can store test data for further analyzing after the test, preserving test data for future reference and for historical data.
Han modified by Weerth and Borkholder fails to teach the beacon.
Bartec teaches a geographic location (Page 1 col. 1 lines 1-11, page 4 paragraph 5. Automatic data collection)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862